Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment filed on September 18, 2020 is acknowledged.  Claims 3-5, 10, 11, 13, 15, 17, 20, 21, 23, 29, 34-36, 40, 41 and 43 have been amended.  Claims 6-9, 19, 22, 24-28, 30-33, 37-39 and 44-49 have been canceled. Claims 1-5, 10-18, 20-21, 23, 29, 34-36, 40 and 41-43 are currently pending and subject to the restriction requirement as set forth below. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5, 10-18, 20-21, 23, 29, 34-36 and 40, drawn to a genetically engineered Vibrio cholerae bacterium.
II, claim(s) 41-43, drawn to a method of inducing a protective response in a subject against a virulent strain of Vibrio cholerae.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lack unity of invention because even though the inventions of these groups require the technical feature of genetically engineered Vibrio cholerae bacterium comprising a deletion in a nucleic acid sequence encoding a cholera toxin subunit A, a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule and a heterologous nucleic acid sequence encoding a guide RNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lu et al., US 2015/0064138 A1; March 5, 2015.  Lu et al. disclose various aspects and embodiments of the invention which are directed to methods and compositions for reversing antibiotic resistance or virulence in and/or destroying pathogenic microbial cells such as, for example, pathogenic bacterial cells. The methods include exposing microbial cells to a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit that contains a programmable nuclease targeted to one or multiple genes of interest (see abstract).  Moreover, a genetically engineered Vibrio cholerae bacterium (Abstract, Various aspects and embodiments of the invention are directed to methods and compositions for reversing... virulence in and/or destroying... pathogenic bacterial cells. The methods include exposing microbial cells to a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit that contains a programmable nuclease targeted to one or multiple genes of interest.'; para [0064], Vibrio cholerae...)...') comprising: (a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A (para [0064], 'Programmable nuclease circuits may be used to target most... genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'.); (b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule (para [0016], 'the programmable nucleases provided herein are RNA-guided nucleases. Thus, in some embodiments, the engineered autonomously distributed circuits provided herein contain a Cas9 nuclease, a guide RNA (gRNA)...'); and, (c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA (para [0064], 'Programmable nuclease circuits may be used to target most...genes that confer virulence traits to pathogens (e.g.....Vibrio cholerae...)...'; para [0078], 'Examples of genes that confer virulence traits to Vibrio cholerae include...ctxA and ctxB (cholera toxin)...'; para [0056], 'Programmable RNA-guided nucleases (RGNs) consist of two components: a short -100 nucleotide single guide RNA (gRNA), containing 20 variable nucleotides at the 5' end involved in base pairing with a target DNA sequence...').
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/ Examiner, Art Unit 1645                      
April 9, 2021   

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645